DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, line 3, “the sensor arrangement” lacks antecedent basis in the claim.
In claim 1, line 3, “comprising” should be replaced with --comprising: --.
In claim 1, line 7, “configured” should be replaced with --configured to: --.
In claim 1, lines 8, 10, and 13, “to” should be deleted.
In claim 1, line 2, “flag” should be replaced with --flag: --.
In claim 2, line 7, “configured” should be replaced with --configured to: --.
In claim 2, lines 8-10, “to” should be deleted.
In claim 4, line 2, “signals” should be replaced with --signals: --.
In claim 5, line 2 “configured” should be replaced with --configured to: --.
In claim 5, lines 3, 4, 6, and 7, “to” should be deleted.
In claim 11, line 4, “comprising” should be replaced with --comprising: --.
In claim 12, line 3, “comprises” should be replaced with --comprises: --.
Claims 3, 6-10 and 13-18 are objected to due to their dependencies upon claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krusell (US 2017/0232203).

Regarding claim 1, Krusell discloses a position encoder arrangement (element 701, Fig. 11) configured to detect the position of a movable source (i.e., a magnet) based on a source field, which is a magnetic field, emitted by the source, the position encoder arrangement comprising a number of sensor elements (elements 745, 746, Fig. 11), with the sensor elements being arranged with a known geometrical distribution and each sensor element being configured to provide a sensor value based on the source field; and an evaluation unit (i.e., processor means, see claim 1) configured to determine, based on the sensor values, a fine position value indicating a position of the 
Regarding claim 6, Krusell discloses a position encoder arrangement, wherein the position encoder is a rotary position encoder, wherein the position of the movable source corresponds to a rotation angle of the movable source (see claim 1 and Fig. 11).
Regarding claim 7, Krusell discloses a position encoder arrangement, wherein the source field is a magnetic field; and the evaluation unit is further configured to compensate the sensor values for a stray field in the analog domain or in the digital domain (see pars. [0110-0120] and [0129]).
Regarding claim 8, Krusell discloses a position encoder arrangement, wherein the evaluation unit is further configured to compensate the sensor values for an external background field (see pars. [0110-0120]).
Regarding claim 9, Krusell discloses a position encoder arrangement, wherein the sensor values are generated simultaneously or within a given time (see Fig. 13).
Regarding claim 10, Krusell discloses a position encoder arrangement, wherein the evaluation unit is further configured to adapt the fine position value based on the error flag (see pars. [0110-0120] and [0128]).
Regarding claim 11, Krusell discloses a method for determining a failure status of a position encoder arrangement (element 701, Fig. 11) with a number of sensor i.e., a magnet) emitting a source field, which is a magnetic field, the method comprising generating from sensor values provided by the sensor elements based on the source field a fine position value indicating a position of the movable source (see claim 1); generating from the sensor values a sensor array of binary signals, with each binary signal corresponding to one of the sensor values and indicating whether the corresponding sensor value is smaller or larger than a threshold value; and determining, based on the sensor array, a trustworthiness of the fine position value and/or an error flag indicating whether a failure status of the position encoder arrangement is present (see pars. [0110-0120] and [0128]).
Regarding claim 14, Krusell discloses a method, wherein the method further comprises compensating the sensor values for an external background field (see pars. [0110-0120]).
Regarding claim 15, Krusell discloses a method, wherein the source field is a magnetic field and the method further comprises compensating the sensor values for a stray field in the analog domain or in the digital domain (see pars. [0110-0120] and [0129]).
Regarding claim 16, Krusell discloses a position encoder arrangement, wherein the sensor elements are evenly distributed (see Fig. 11).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Allowable Subject Matter
Claims 2-5, 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/18/2022